DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The currently pending claims in the present application are originally-filed claims 1-20 of 26 November 2019.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 26 November 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Each of claims 1 and 13 recites the limitation "the echelon graph." There is insufficient antecedent basis for this limitation in the claims. Antecedent basis exists for the limitation “echelon map,” and for examination purposes, the claimed “echelon graph” is being treated as equivalent to the claimed “echelon map.” Claims 14-17 are deficient for similar reasons due to their dependency from claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2019/0235092 A1 to Bastian, II et al. (“Bastian”), in view of U.S. Pat. App. Pub. No. 2018/0139171 A1 to Klitenik et al. (“Klitenik”), further in view of U.S. Pat. App. Pub. No. 2017/0085291 A1 to Linkesch et al. (“Linkesch”), further in view of Int’l Pub. No. WO A Blueprint for Supply Chain Optimization. Supply Chain News, Supply Chain 24/7, 07 April 2014, https://www.supplychain247.com/article/a_blueprint_for_supply_chain_optimization. Accessed 10 February 2022. (“Pickett”).
	Regarding claim 1, Bastian teaches the following limitations:
“A method of supply chain optimization comprising: 	commissioning one or more trackers within a supply chain network, each tracker connected to a shipping unit of a shipping pallet, container, or package, and each tracker having a wi-fi communication module, a battery, a microprocessor, memory, and one or more sensors, wherein the one or more sensors include an accelerometer.” Bastian teaches, in para. [0048], “A transport structure 104 includes a tracking device 106 that connects the transport structure to a network 108, visualized as the internet in FIG. 1. The transport structure 104 may be any type of assembly and/or device that is able to move goods, items, and/or other objects; however, for ease of reference, the transport structure 104 will be referred to as a pallet 104.” Bastian teaches, in para. [0061], “A schematic diagram of the tracking device 106 is shown in FIG. 4. The tracking device 106 includes a processor 402 that is in communication with programming terminals 406 that allow input and output for providing instructions to the processor 402. The processor 402 is also electrically connected to a real time clock 410 that provides date and time information. Memory 414, such as SPI flash memory, is provided for data storage.” Bastian teaches, in para. [0062], “An accelerometer 418 is used to measure acceleration of the pallet 104. An example of a suitable accelerometer 418 is a BMA280 produced by Bosch® Sensortec of Kusterdingen, Germany. A 
“Communicating with the one or more trackers through a back end server across a network.” Bastian teaches, in para. [0050], “Tracking information and other information regarding the transport structure 104 is transmitted over the network 108 to one or more servers having cloud-based application 118. The server with the cloud-based application 118 in one form includes a database for, among other things, storing location information and/or other data concerning the pallets 104.”
“Detecting, by each tracker, available wi-fi access points (APs) when not sleeping.” Bastian teaches, in para. [0073], “As shown in FIG. 21, the pallet 104 is stored in a storage facility 134 that includes an array of short-range communication beacons 136, such as WPAN beacons and/or Wi-Fi beacons, positioned at known locations within the facility. The tracking device 106 via the 
“After detection of available APs, sending from the detecting tracker to the back end server” “a received signal strength indication (RSSI) for each available AP, along with any collected sensor data.” Bastian teaches, in para. [0008], “In the system, the particular pallet is identified by the cell phone transceiver's International Mobile Equipment Identity (IMEI) number. Periodically, the device via the cell phone (and/or BLUETOOTH®) transceiver sends information including its IMEI number, voltage information, configuration information, and information related to the location, time, temperature and accelerometer information along with a timestamp and next expected report time.” Bastian teaches, in para. [0074], “In some embodiments, the indoor facility includes more than three short-range communication beacons 136 and the tracking device 106 may receive a signal from each of the beacons 136 or a portion of these beacons 136. In this case, the tracking device 106 is programmed to determine the three beacons 136 that have the strongest average signal strength.” Bastian teaches, in para. [0087], “Alternatively or additionally, if the short-range communication scan indicates a significant change in the received signal strength indication (RSSI) or if the scan indicates that the ID of the strongest beacons 136 has changed, then movement of the pallet 104 is indicated.” 
“Triangulating, by the back end server, a precise position of the detecting tracker based on RSSI if multiple available APs are in range of the detecting tracker.” 
“Maintaining and updating, by the back end server, an echelon map of the supply chain network based on determined locations of trackers.” Bastian teaches, in para. [0092], “FIG. 26 illustrates a map 2600 showing the location data history for several different shipment routes 2604, 2608, 2612. Each data history includes a point to mark the location reported and connects adjacent reported locations with a line to show the transit path. Dates and times are given for several reported locations along the shipment routes 2604, 2608, 2612 to provide more detailed information regarding the shipment.”
“Identifying, by the back end server, points of interest (POls) based on tracker location, and providing commands from the back end server to the trackers to disable specific sensors at specific POls to maximize battery life.” Bastian teaches, in para. [0092], “FIG. 26 illustrates a map 2600 showing the location data history for several different shipment routes 2604, 2608, 2612. Each data history includes a point to mark the location reported and connects adjacent reported locations with a line to show the transit path. Dates and times are given for several reported locations along the shipment routes 2604, 2608, 2612 to 
“Identifying, by the back end server, a new point of interest (POI) to include within the echelon map based on a threshold number of trackers accumulating at a same location not previously associated with a POI.” Bastian teaches, in para. [0093], “A web application display 2700 for locating a pallet 104 stored in a storage facility, for example in a warehouse 2704, is shown in FIG. 27. The display 2700 includes a layout of the warehouse 2704, including the location of other pallets and other stored inventory. A location indicator 2708 provides the location of the tracking device 106 and the pallet 104 on which the tracking device 106 is attached to within the warehouse 2704. The display 2700 also includes a table 2712 with additional information for the selected pallet.” The identifying taking place in the warehouse in Bastian reads on the claimed “identifying, by the back end server, a new point of interest (POI) to include within the echelon map,” any set of tracked pallets in the warehouse in Bastian reads on the claimed “threshold number of trackers accumulating at a same location not previously associated with a POI.”
“Tracking, by the back end server, residence times for trackers at points of interest (POIs).” Bastian teaches, in para. [0095], “A dwell time graph 2916 
“Including, within the echelon map, shipment nodes each representing a shipment and storing an identifier of the shipment, an identifier of a tracker commissioned to the shipment, and information on when the shipment originated, and including lane traversal nodes each storing movement of a specific tracker between two POls, and including edges between nodes such that an edge between a shipment node and a lane traversal node represents a first movement leg of a shipment, and an edge between two lane traversal nodes represents later movement legs of a shipment.” Bastian teaches, in para. [0008], “In the system, the particular pallet is identified by the cell phone transceiver's International Mobile Equipment Identity (IMEI) number. Periodically, the device via the cell phone (and/or BLUETOOTH®) transceiver sends information including its IMEI number, voltage information, configuration information, and information related to the location, time, temperature and accelerometer information along with a timestamp and next expected report time.” Bastian teaches, in para. [0091], “As an example, FIG. 24 shows an example of an inventory map 2400 that displays the reported locations 2404 of different shipments. A graphical user interface introduces a toolbar 2408 that is used to choose to see more detailed information regarding individual shipments.” Bastian teaches, in para. [0092], “FIG. 26 illustrates a map 2600 showing the location data history for several different shipment routes 2604, 2608, 2612. Each data history includes a point to mark the location reported and connects adjacent reported locations with a line to show the transit path. Dates and times are given 
“Waking a tracker from sleep within the provided sleep period duration upon detection of acceleration by the accelerometer of the tracker.” Bastian teaches, in para. [0013], “As a configurable feature, in some embodiments, instead of immediately reporting the drop, the system saves the information and returns to sleep mode for reporting later at the specified reporting interval. Once it wakes up, the system reports the drop along with the geographic location.” Bastian teaches, in para. [0078], “In stage 2220, it is determined whether the measured acceleration of the transport structure exceeds the acceleration limit for the specified number of time intervals. In stage 2225, if the measured acceleration does exceed the acceleration limit, then the transport structure has likely been dropped. Returning to the previous example, when the processor 402 via the accelerometer 418 detects a 1 g or more acceleration over four (4) half second 
“Analyzing, by the back end server, the echelon map to determine metrics about distribution of goods across the supply chain, average transit times between POls, and dwell times at individual POIs.” Bastian teaches, in para. [0092], “FIG. 26 illustrates a map 2600 showing the location data history for several different shipment routes 2604, 2608, 2612. Each data history includes a point to mark the location reported and connects adjacent reported locations with a line to show the transit path. Dates and times are given for several reported locations along the shipment routes 2604, 2608, 2612 to provide more detailed information regarding the shipment.” Bastian teaches, in para. [0095], “FIG. 29 illustrates a general report 2904 that is available to the user on the web application 1826. The general report provides a description 2906 of the shipment being tracked and the total duration of the shipment 2908. A chart 2912 visualizing the time allocation displays the time that the shipment has been stationary, in transit, and spent sitting in the storage facility. The general report 2904 also includes an impact count 2914 that displays the number of times the shipment has been dropped and/or experienced a high acceleration event as measured by the accelerometer 418 as described in flowchart 2200 in FIG. 22. A dwell time graph 2916 displays 
	Klitenik teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by Bastian:
“If no AP is found in range sleeping for a short period before attempting to detect APs again.” Klitenik teaches, in para. [0027], “In a first step 202, the Module 102 of FIG. 1 awakens itself (i.e., becomes active), triggered by completion of a pre-programmed time interval, from a low-power or ‘sleep’ state and scans for detectable APs at its present location. If no AP is detected (step 204), the Module 102 goes back to sleep for another preprogrammed time interval.”
	Klitenik describes, in its abstract, “tracking the locations of mobile asset(s),” similar to the claimed invention and to Bastian. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the tracking device and Wi-Fi beacons of Bastian, to have the sleeping aspect of Klitenik, to conserve power via the low-power sleep state, as taught by Klitenik (see para. [0027]).
	Linkesch teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Bastian and Klitenik:
“For trackers which are within wireless range of other trackers but not in range of an AP, forming a mesh network with the other trackers to access an AP within 
	Linkesch teaches, in its abstract, “a pallet embedded with an electronic device to track and manage items during shipping,” similar to the claimed invention and to the combination of Bastian and Klitenik. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the tracking devices of the combination of Bastian and Klitenik, to include the mesh network aspects of Linkesch, to provide communications even in locations with limited connectivity, as taught by Linkesch (see para. [0033]).
	Langerak teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Bastian, Klitenik, and Linkesch:
“Sending from the detecting tracker to the back end server a service set identifier (SSID), a basic service set identifier (BSSID).” Langerak teaches, on pp. 2 and 3, “In an aspect a monitoring method can be characterized by a mobile device being moved along a series of wireless beacons having a recognition code unique to the individual beacon, wirelessly readable by said at least one mobile device when the mobile device is within a wireless communication range of the beacon, wherein the mobile device registers the recognition codes of the beacons along which it is moved and transfers the registered codes to a computer system. In preferred embodiments an SSID of BSSID code is used as 
“Determining, by the back end server, tracker location for the detecting tracker based on BSSIDs of available APs detected by that tracker.” Langerak teaches, on p. 3, “Since the recognition code is unique to a beacon such as a Wi-Fi router, in preferred embodiments the exact location of the mobile device at a given time can be established and thus a route can be tracked followed by the mobile device, including for example periods during which the mobile device is within the wireless communication range of a specific beacon.”
“Extracting, by the back end server, a name from an SSID of a AP at the same location.” Langerak teaches, on pp. 2 and 3, “In an aspect a monitoring method can be characterized by a mobile device being moved along a series of wireless beacons having a recognition code unique to the individual beacon, wirelessly readable by said at least one mobile device when the mobile device is within a wireless communication range of the beacon, wherein the mobile device registers the recognition codes of the beacons along which it is moved and transfers the registered codes to a computer system. In preferred embodiments an SSID of BSSID code is used as a recognition code of a beacon. A beacon can be a Wi-Fi router provided with such SSID of BSSID code.” 
	Langerak teaches, in its abstract, a “Monitoring system, comprising a series of wireless beacons, at least one mobile monitoring device,” similar to the claimed invention and to the combination of Bastian, Klitenik, and Linkesch. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified 
	Hoffman teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Bastian, Klitenik, Linkesch, and Langerak:
“Including, within the echelon graph, echelon nodes representing types of facilities in the supply chain and including edges between echelon nodes representing movements between the types of facilities.” Bastian teaches, in para. [0092], “FIG. 26 illustrates a map 2600 showing the location data history for several different shipment routes 2604, 2608, 2612. Each data history includes a point to mark the location reported and connects adjacent reported locations with a line to show the transit path. Dates and times are given for several reported locations along the shipment routes 2604, 2608, 2612 to provide more detailed information regarding the shipment.” The map in Bastian reads on the claimed “echelon graph.” Hoffmann teaches, in para. [0030], “At 204, a plurality of ‘location nodes’ are graphically represented on an interactive user display based on the extracted trace data. Each location node might represent, for example, a geographic location, a business, a country, or a party to a transaction associated with an item (e.g., a buyer or seller).” Hoffmann teaches, in para. [0031], “At 206, a plurality of item flow ‘edges’ are graphically represented as connecting location nodes on the interactive user display based on the extracted trace data. Each item flow edge might represent, for example, the transfer or movement from one location to another.” Hoffmann teaches, in para. [0032], “Thus, this type of ‘item 
“Including, within the echelon map, POI nodes each representing a POI and storing a location, a unique identifier, and statistics about history of tracker activity associated with that POI, and including edges between nodes such that an edge connecting a specific POI node and a specific echelon node indicates that the specific POI is part of the specific echelon.” Bastian teaches, in para. [0092], “FIG. 26 illustrates a map 2600 showing the location data history for several different shipment routes 2604, 2608, 2612. Each data history includes a point to mark the location reported and connects adjacent reported locations with a line to show the transit path. Dates and times are given for several reported 
	Hoffmann describes, per its title, “supply chain event visualization,” similar to the claimed invention and to the combination of Bastian, Klitenik, Linkesch, and Langerak. It would have 
	Kumar teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Bastian, Klitenik, Linkesch, Langerak, and Hoffmann:
“Providing, from the back end server to each tracker, a sleep period duration based on a fraction of an average residence time tracked at a POI at a current location of each tracker.” Bastian teaches, in para. [0082], “Whether the pallet 104 has remained stationary or moved is determined again after the next report transmission in stage 2335. If it is observed that the pallet 104 has been moved, the processor 402 resets the reporting interval to the initial time interval (e.g., one hour) at stage 2340. If it is observed that the pallet 104 has remained stationary, the length of the reporting interval may be increased again at stage 2345 by the processor 402.” The setting of reporting intervals based on the amount of time a pallet remains stationary in Bastian reads on the claimed “providing, from the back end server to each tracker, a” “duration based on a fraction of an average residence time tracked at a POI at a current location of each tracker.” Kumar teaches, in col. 5, ll. 9-18, “In order to reduce energy consumption and let the batteries of the cargo asset tracking device last several years in the field, the cargo asset tracking device sends just a few position updates a day. When not transmitting, these devices stay in a ‘sleep’ mode, with the communication module and the satellite positioning receiver module turned off. Thus, the cargo asset tracking device is usually in the sleep mode and exits the sleep mode only 
“Limiting, by the back end server, the sleep period duration for each tracker to be no greater than a shortest expected transport time from the POI at the current location for that tracker to any other POI to which that tracker may be shipped.” Bastian teaches, in para. [0054], “The tracking device 106 is programmed to set certain reporting intervals for transmitting information collected by the tracking device 106 in stage 210. As an example, the reporting intervals are set so that data is transmitted from the tracking device 106 every hour. In other embodiments, other intervals are used, such as every 4 hours or every 24 hours. It is not required that the reporting intervals be uniform, so that the time between transmissions may be varied. In one embodiment, when the tracking device 106 is moving, the tracking device 106 transmits information every hour, and once the tracking device 106 is stationary, the tracking device 106 backs off the reporting interval. For instance, so long as the tracking device 106 remains stationary, the tracking device 106 progressively increases the reporting interval to every 2 hours, 4 hours, 8 hours, 12 hours, and then 24 hours.” The user setting the reporting intervals, and the tracking devices adjusting the reporting intervals, in Bastian, reads on the claimed “limiting, by the back end server, the” “duration for each tracker to be no greater than a shortest expected transport time from the POI at the current location for that tracker to any other POI to which that tracker may be shipped,” wherein the setting of the reporting interval at 2 hours for a 4 hour leg of travel in Bastian reads on the claimed “duration for each tracker to be no greater than a shortest expected transport time from the POI at the current location for that tracker to any other POI to which that tracker may be shipped.” Kumar teaches, in col. 5, ll. 9-18, “In order to reduce energy consumption and let 
“Detecting, by the back end server, shipment delays in the echelon map after a specific POI and increasing the sleep period duration for trackers currently at the specific POI.” Bastian teaches, in para. [0082], “Whether the pallet 104 has remained stationary or moved is determined again after the next report transmission in stage 2335. If it is observed that the pallet 104 has been moved, the processor 402 resets the reporting interval to the initial time interval (e.g., one hour) at stage 2340. If it is observed that the pallet 104 has remained stationary, the length of the reporting interval may be increased again at stage 2345 by the processor 402.” The detecting of a stationary shipment in Bastian reads on the claimed “detecting, by the back end server, shipment delays in the echelon map after a specific POI,” and increasing the reporting interval in Bastian reads on the claimed “increasing the” “duration for trackers currently at the specific POI.” Kumar teaches, in col. 5, ll. 9-18, “In order to reduce energy consumption and let the batteries of the cargo asset tracking device last several years in the field, the cargo asset tracking device sends just a few position updates a day. When not transmitting, these devices stay in a ‘sleep’ mode, with the communication module and the satellite positioning receiver module turned off. Thus, the cargo asset tracking device is usually in the sleep mode and exits the sleep mode only 
“Using, by each tracker, sleep periods between AP detection of the provided sleep period duration to maximize battery life.” Bastian teaches, in para. [0086], “If no motion is detected from the short-range communication scan and/or no report is scheduled at that time, the tracking device 106 returns to sleep mode to conserve power until the next reporting interval or the next short-range communication scan.”
	Kumar describes, per its title, “Tracking Cargo Assets,” similar to the claimed invention and to the combination of Bastian, Klitenik, Linkesch, Langerak, and Hoffmann. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the non-reporting times of the combination of Bastian, Klitenik, Linkesch, Langerak, and Hoffmann, to include sleep modes as in Kumar, to reduce energy consumption, as taught by Kumar (see col. 5, ll. 9-11).
	Pickett teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Bastian, Klitenik, Linkesch, Langerak, Hoffmann, and Kumar:
“Optimizing, by the back end server, the supply chain by applying the determined metrics to a model of the supply chain, identifying one or more shipping or routing changes which improve performance of the model, altering the supply chain to apply the identified changes, tracking effects of alterations based on echelon map metric data collected after applying the identified changes, and using the tracking metrics as feedback to refine the model.” Pickett teaches, on p. 1/11, “supply chain optimization.” Pickett teaches, on p. 6/11, “Modeling the Status Quo,” wherein “Key elements to be identified include: current facility locations, capacity, throughput, cost, performance, flexibility, effectiveness, and efficiency,” which reads on the claimed “applying the determined metrics to a 
	Pickett describes, on p. 1/11, supply chain optimization, similar to the claimed invention and to the combination of Bastian, Klitenik, Linkesch, Langerak, Hoffmann, and Kumar. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the supply chain tracking and analyzing processes of .
Claims 2-4, 8-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bastian, in view of Langerak, further in view of Kumar, and further in view of Pickett.
Regarding claim 2, Bastian teaches the following limitations:
“A method of supply chain optimization comprising: commissioning one or more trackers within a supply chain network, each tracker connected to a shipping unit of a shipping pallet, container, or package, and each tracker having a wi-fi communication module and a battery.” Bastian teaches, in para. [0048], “A transport structure 104 includes a tracking device 106 that connects the transport structure to a network 108, visualized as the internet in FIG. 1. The transport structure 104 may be any type of assembly and/or device that is able to move goods, items, and/or other objects; however, for ease of reference, the transport structure 104 will be referred to as a pallet 104.” Bastian teaches, in para. [0062], “A short-range communication module 438 allows wireless communication via short-range radio technology such as WPAN (e.g., BLUETOOTH®) beacons and/or Wi-Fi beacons.” Bastian teaches, in para. [0063], “FIGS. 15, 16, 17 show diagrams of the power supply 1504, the modem power supply 1604, and the battery 442.”
“Communicating with the one or more trackers through a back end server across a network.” Bastian teaches, in para. [0050], “Tracking information and other information regarding the transport structure 104 is transmitted over the network 108 to one or more servers having cloud-based application 118. The server with the cloud-based application 118 in one form includes a database for, among 
“Maintaining and updating, by the back end server, an echelon map of the supply chain network based on determined locations of trackers.” Bastian teaches, in para. [0092], “FIG. 26 illustrates a map 2600 showing the location data history for several different shipment routes 2604, 2608, 2612. Each data history includes a point to mark the location reported and connects adjacent reported locations with a line to show the transit path. Dates and times are given for several reported locations along the shipment routes 2604, 2608, 2612 to provide more detailed information regarding the shipment.”
“Using, by each tracker, sleep periods between AP detection of the provided sleep period duration to maximize battery life.” Bastian teaches, in para. [0086], “If no motion is detected from the short-range communication scan and/or no report is scheduled at that time, the tracking device 106 returns to sleep mode to conserve power until the next reporting interval or the next short-range communication scan.”
Langerak teaches limitations below of claim 2 that do not appear to be explicitly taught in their entirety by Bastian:
“Determining, by the back end server, tracker location for each tracker based on a basic service set identifier (BSSID) of a wi-fi access point (AP) detected by that tracker.” Bastian teaches, in para. [0010], “When indoors, the system uses a WPAN (e.g., BLUETOOTH®) beacon technique to track the location of the pallet within the warehouse. To improve the location determination within the warehouse, the system uses a unique beacon location technique that determines the top three overall BLUETOOTH® beacons in terms of average signal strength and determines its location based on the top three beacons.” The tracking of 
Langerak teaches, in its abstract, a “Monitoring system, comprising a series of wireless beacons, at least one mobile monitoring device,” similar to the claimed invention and to Bastian. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the beacons of Bastian to include the BSSIDs of the beacons of Langerak, “Since the recognition code is unique to a beacon such as a Wi-Fi router, in preferred embodiments the exact location of the mobile device at a given time can be established and thus a route can be tracked followed by the mobile device, including for example periods during which the mobile device is within the wireless communication range of a specific beacon,” as taught by Langerak (see p. 3).

“Providing, from the back end server to each tracker, a sleep period duration based on an estimated residence time spent at a current location of each tracker.” Bastian teaches, in para. [0082], “Whether the pallet 104 has remained stationary or moved is determined again after the next report transmission in stage 2335. If it is observed that the pallet 104 has been moved, the processor 402 resets the reporting interval to the initial time interval (e.g., one hour) at stage 2340. If it is observed that the pallet 104 has remained stationary, the length of the reporting interval may be increased again at stage 2345 by the processor 402.” The setting of reporting intervals based on the amount of time a pallet remains stationary in Bastian reads on the claimed “providing, from the back end server to each tracker, a” “duration based on an estimated residence time spent at a current location of each tracker,” wherein the estimating involved is based, for example, on the notion that a stationary pallet may continue to remain stationary for an additional time period. Kumar teaches, in col. 5, ll. 9-18, “In order to reduce energy consumption and let the batteries of the cargo asset tracking device last several years in the field, the cargo asset tracking device sends just a few position updates a day. When not transmitting, these devices stay in a ‘sleep’ mode, with the communication module and the satellite positioning receiver module turned off. Thus, the cargo asset tracking device is usually in the sleep mode and exits the sleep mode only momentarily a few times per day.” The sleep mode in Kumar reads on the claimed “sleep period.”
Kumar describes, per its title, “Tracking Cargo Assets,” similar to the claimed invention and to the combination of Bastian and Langerak. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified 
Pickett teaches limitations below of claim 2 that do not appear to be explicitly taught in their entirety by the combination of Bastian, Langerak, and Kumar:
“Optimizing, by the back end server, the supply chain network based on the echelon map, shipping unit locations within the supply chain network, and an expected time to destination based on the estimated residence time spent at the current location of each tracker and expected transit times to further locations within the supply chain network.” Bastian teaches, in para. [0092], “FIG. 26 illustrates a map 2600 showing the location data history for several different shipment routes 2604, 2608, 2612. Each data history includes a point to mark the location reported and connects adjacent reported locations with a line to show the transit path. Dates and times are given for several reported locations along the shipment routes 2604, 2608, 2612 to provide more detailed information regarding the shipment.” Use of the map and associated data in Bastian reads on the claimed “based on the echelon map.” Pickett teaches, on p. 1/11, “supply chain optimization.” Pickett teaches, on p. 6/11, “Modeling the Status Quo,” wherein “Key elements to be identified include: current facility locations, capacity, throughput, cost, performance, flexibility, effectiveness, and efficiency” and “delivery time to customers,” which reads on the claimed “optimizing, by the back end server, the supply chain network based on the echelon map, shipping unit locations within the supply chain network and an expected time to destination based on the estimated residence time spent at the current location of each tracker and expected transit times to further locations within the supply chain network.” Further, historical time data in Bastian reads on the claimed “expected time to destination based on the estimated residence time spent at the current 
Pickett describes, on p. 1/11, supply chain optimization, similar to the claimed invention and to the combination of Bastian, Langerak, and Kumar. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the supply chain tracking and analyzing processes of the combination of Bastian, Langerak, and Kumar, to include the modeling, improving (optimizing), implementing, and evaluating of the supply chain optimization of Pickett, because such steps are the blueprint for successful supply chain optimization, as taught by Pickett (see p. 3/11).
Regarding claim 3, the combination of Bastian, Langerak, Kumar, and Pickett teaches the following limitations:
“The method of claim 2, further comprising including a microprocessor, memory, and one or more sensors on each tracker.” Bastian teaches, in para. [0061], “A schematic diagram of the tracking device 106 is shown in FIG. 4. The tracking device 106 includes a processor 402 that is in communication with programming terminals 406 that allow input and output for providing instructions to the processor 402. The processor 402 is also electrically connected to a real time clock 410 that provides date and time information. Memory 414, such as SPI flash memory, is provided for data storage.” Bastian teaches, in para. [0062], “An accelerometer 418 is used to measure acceleration of the pallet 104. An example of a suitable accelerometer 418 is a BMA280 produced by Bosch® Sensortec of Kusterdingen, Germany. A temperature sensor 422 measures temperature data. In addition to the accelerometer 418 and the temperature sensor 422, several different components for determining location are connected to the processor 402.”

“The method of claim 3, wherein the one or more sensors include an accelerometer, and further comprising waking from sleep within the provided sleep period duration upon detection of acceleration by the accelerometer.” Bastian teaches, in para. [0062], “An accelerometer 418 is used to measure acceleration of the pallet 104,” which reads on the claimed “the one or more sensors include an accelerometer.” Bastian teaches, in para. [0013], “As a configurable feature, in some embodiments, instead of immediately reporting the drop, the system saves the information and returns to sleep mode for reporting later at the specified reporting interval. Once it wakes up, the system reports the drop along with the geographic location.” Bastian teaches, in para. [0078], “In stage 2220, it is determined whether the measured acceleration of the transport structure exceeds the acceleration limit for the specified number of time intervals. In stage 2225, if the measured acceleration does exceed the acceleration limit, then the transport structure has likely been dropped. Returning to the previous example, when the processor 402 via the accelerometer 418 detects a 1 g or more acceleration over four (4) half second (0.5 second) intervals, then the processor 402 of the tracking device 106 has detected a drop condition where there might be potential damage to the pallet 104 and/or the items carried by the pallet 104. At stage 2230, the tracking device 106 reports the drop at the time that the drop is determined and/or the tracking device 106 saves the acceleration information and reports the drop at the next reporting interval.” A tracking device being woken from sleep mode by an accelerometer-detected drop, in Bastian, reads on the claimed “waking from sleep within the provided sleep period duration upon detection of acceleration by the accelerometer.”

“The method of claim 3, further comprising identifying, by the back end server, points of interest (POIs) based on tracker location, and providing commands from the back end server to the trackers to disable specific sensors at specific POls to further maximize battery life.” Bastian teaches, in para. [0092], “FIG. 26 illustrates a map 2600 showing the location data history for several different shipment routes 2604, 2608, 2612. Each data history includes a point to mark the location reported and connects adjacent reported locations with a line to show the transit path. Dates and times are given for several reported locations along the shipment routes 2604, 2608, 2612 to provide more detailed information regarding the shipment.” Bastian teaches, in para. [0096], “The web application 1826 also includes a control page that allows a user to activate or deactivate certain features of individual tracking devices 106 or groups of tracking devices 106. For example, the control page includes a switch for turning off location tracking and/or to turn off the temperature sensor 422. The control page also allows a user to activate or deactivate features under certain conditions. For example, the accelerometer 418 can be deactivated to turn off drop detection when the shipment is in a certain location and/or when the temperature is below a certain value.”
Regarding claim 9, the combination of Bastian, Langerak, Kumar, and Pickett teaches the following limitations:
“The method of claim 3, further comprising tracking, by the back end server, residence times for trackers at points of interest (POls), and setting the sleep period duration for each tracker based on a fraction of the average residence time tracked at a POI at the location of that tracker.” Bastian teaches, in para. 
Regarding claim 10, the combination of Bastian, Langerak, Kumar, and Pickett teaches the following limitations:
“The method of claim 9, further comprising limiting, by the back end server, the sleep period duration for each tracker to be no greater than a shortest expected transport time from the POI at the location for that tracker to any other POI to which that tracker may be shipped.” Bastian teaches, in para. [0054], “The tracking device 106 is programmed to set certain reporting intervals for transmitting information collected by the tracking device 106 in stage 210. As an example, the reporting intervals are set so that data is transmitted from the tracking device 106 every hour. In other embodiments, other intervals are used, such as every 4 hours or every 24 hours. It is not required that the reporting intervals be uniform, so that the time between transmissions may be varied. In one embodiment, when the tracking device 106 is moving, the tracking device 106 transmits information every hour, and once the tracking device 106 is stationary, the tracking device 106 backs off the reporting interval. For instance, so long as the tracking device 106 remains stationary, the tracking device 106 progressively increases the reporting interval to every 2 hours, 4 hours, 8 hours, 12 hours, and then 24 hours.” The user setting the reporting intervals, and the tracking devices adjusting the reporting intervals, in Bastian, reads on the claimed “limiting, by the back end server, the” “duration for each tracker to be no greater than a shortest expected transport time from the POI at the location for that tracker to any other POI to which that tracker may be shipped,” wherein the setting of the reporting interval at 2 hours for a 4 hour leg of travel in Bastian reads on the claimed “duration for each tracker to be no greater than a shortest expected transport time from the POI at the current location for that tracker to any other POI to which that tracker may be shipped.” Kumar teaches, in col. 5, ll. 9-18, “In order to reduce energy consumption and let the batteries of the cargo asset tracking device last several years in the field, the cargo asset tracking 
Regarding claim 11, the combination of Bastian, Langerak, Kumar, and Pickett teaches the following limitations:
“The method of claim 9, further comprising detecting, by the back end server, shipment delays in the echelon map after a specific POI and increasing the sleep period duration for trackers currently at the specific POI.” Bastian teaches, in para. [0082], “Whether the pallet 104 has remained stationary or moved is determined again after the next report transmission in stage 2335. If it is observed that the pallet 104 has been moved, the processor 402 resets the reporting interval to the initial time interval (e.g., one hour) at stage 2340. If it is observed that the pallet 104 has remained stationary, the length of the reporting interval may be increased again at stage 2345 by the processor 402.” The detecting of a stationary shipment in Bastian reads on the claimed “detecting, by the back end server, shipment delays in the echelon map after a specific POI,” and increasing the reporting interval in Bastian reads on the claimed “increasing the” “duration for trackers currently at the specific POI.” Kumar teaches, in col. 5, ll. 9-18, “In order to reduce energy consumption and let the batteries of the cargo asset tracking device last several years in the field, the cargo asset tracking device sends just a few position updates a day. When not transmitting, these devices stay in a ‘sleep’ mode, with the communication module and the satellite 
Regarding claim 18, the combination of Bastian, Langerak, Kumar, and Pickett teaches the following limitations:
“The method of claim 3, further comprising identifying, by the back end server, a new point of interest (POI) to include within the echelon map based on a threshold number of trackers accumulating at a same location not previously associated with a POI.” Bastian teaches, in para. [0093], “A web application display 2700 for locating a pallet 104 stored in a storage facility, for example in a warehouse 2704, is shown in FIG. 27. The display 2700 includes a layout of the warehouse 2704, including the location of other pallets and other stored inventory. A location indicator 2708 provides the location of the tracking device 106 and the pallet 104 on which the tracking device 106 is attached to within the warehouse 2704. The display 2700 also includes a table 2712 with additional information for the selected pallet.” The identifying conducted in the warehouse in Bastian reads on the claimed “identifying, by the back end server, a new point of interest (POI) to include within the echelon map,” any set of tracked pallets in the warehouse in Bastian reads on the claimed “threshold number of trackers accumulating at a same location not previously associated with a POI.”
Regarding claim 19, the combination of Bastian, Langerak, Kumar, and Pickett teaches the following limitations:
“The method of claim 4, further comprising extracting, by the back end server, a name from a service set identifier (SSID) of a AP at the same location, and flagging the new POI for human operator attention.” Langerak teaches, on pp. 2 and 3, “In an aspect a monitoring method can be characterized by a mobile 
Regarding claim 20, while the claim is of different scope relative to claim 2, the claim recites limitations similar to the limitations recited by claim 2. As such, the rationales for rejecting claim 2 under 35 USC 103, based on the combination of Bastian, Langerak, Kumar, and Pickett, also apply toward rejecting claim 20.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bastian, in view of Langerak, further in view of Kumar, further in view of Pickett, and further in view of Klitenik.
	Regarding claim 5, the combination of Bastian, Langerak, Kumar, and Pickett teaches the following limitations:
“The method of claim 3, further comprising detecting available APs when not sleeping.” Bastian teaches, in para. [0073], “As shown in FIG. 21, the pallet 104 
	Klitenik teaches limitations below of claim 5 that do not appear to be explicitly taught in their entirety by Bastian:
“If no AP is found in range sleeping for a short period before attempting to detect APs again.” Klitenik teaches, in para. [0027], “In a first step 202, the Module 102 of FIG. 1 awakens itself (i.e., becomes active), triggered by completion of a pre-programmed time interval, from a low-power or ‘sleep’ state and scans for detectable APs at its present location. If no AP is detected (step 204), the Module 102 goes back to sleep for another preprogrammed time interval.”
	Klitenik describes, in its abstract, “tracking the locations of mobile asset(s),” similar to the claimed invention and to the combination of Bastian, Langerak, Kumar, and Pickett. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the tracking device and Wi-Fi beacons of the combination of Bastian, Langerak, Kumar, and Pickett, to have the sleeping aspect of Klitenik, to conserve power via the low-power sleep state, as taught by Klitenik (see para. [0027]).
	Regarding claim 6, the combination of Bastian, Langerak, Kumar, Pickett, and Klitenik teaches the following limitations:
“The method of claim 5, further comprising, after detection of available APs, sending to the back end server the BSSID, a service set identifier (SSID), and a received signal strength indication (RSSI) of each available AP, along with any collected sensor data.” Bastian teaches, in para. [0008], “In the system, the particular pallet is identified by the cell phone transceiver's International Mobile Equipment Identity (IMEI) number. Periodically, the device via the cell phone (and/or BLUETOOTH®) transceiver sends information including its IMEI number, voltage information, configuration information, and information related to the location, time, temperature and accelerometer information along with a timestamp and next expected report time.” Bastian teaches, in para. [0074], “In some embodiments, the indoor facility includes more than three short-range communication beacons 136 and the tracking device 106 may receive a signal from each of the beacons 136 or a portion of these beacons 136. In this case, the tracking device 106 is programmed to determine the three beacons 136 that have the strongest average signal strength.” Bastian teaches, in para. [0087], “Alternatively or additionally, if the short-range communication scan indicates a significant change in the received signal strength indication (RSSI) or if the scan indicates that the ID of the strongest beacons 136 has changed, then movement of the pallet 104 is indicated.” The sending of information including scanned and received RSSI information, in Bastian, reads on the claimed “after detection of available APs, sending to the back end server” “a received signal strength indication (RSSI) of each available AP, along with any collected sensor data.” Langerak teaches, on pp. 2 and 3, “In an aspect a monitoring method can be characterized by a mobile device being moved along a series of wireless beacons having a recognition code unique to the individual beacon, wirelessly readable by said at least one mobile device when the mobile device is within a 
	Regarding claim 7, the combination of Bastian, Langerak, Kumar, Pickett, and Klitenik teaches the following limitations:
“The method of claim 6, further comprising triangulating, by the back end server, a precise position of a tracker based on RSSI if multiple available APs are in range of the tracker.” Bastian teaches, in para. [0010], “When indoors, the system uses a WPAN (e.g., BLUETOOTH®) beacon technique to track the location of the pallet within the warehouse. To improve the location determination within the warehouse, the system uses a unique beacon location technique that determines the top three overall BLUETOOTH® beacons in terms of average signal strength and determines its location based on the top three beacons.” Bastian teaches, in para. [0087], “Alternatively or additionally, if the short-range communication scan indicates a significant change in the received signal strength indication (RSSI) or if the scan indicates that the ID of the strongest beacons 136 has changed, then movement of the pallet 104 is indicated.”
12 is rejected under 35 U.S.C. 103 as being unpatentable over Bastian, in view of Langerak, further in view of Kumar, further in view of Pickett, and further in view of Linkesch.
	Regarding claim 12, Linkesch teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Bastian, Langerak, Kumar, and Pickett:
“The method of claim 3, further comprising trackers which are within wireless range of other trackers but not in range of an AP, forming a mesh network with the other trackers to access an AP within range of the mesh network.” Linkesch teaches, in para. [0032], “In some embodiments, multiple electronic devices 100 can intercommunicate in a mesh network. For example, electronic device 100.sub.c can connect to local wireless device 310; electronic device 100.sub.b can then connect to electronic device 100.sub.c and electronic device 100.sub.a can connect to electronic device 100.sub.b. These connections can be of the same protocol or different protocols. Thus configured, electronic device 100.sub.a can connect to local wireless device 310 through electronic device 100.sub.b and electronic device 100.sub.c.”
	Linkesch teaches, in its abstract, “a pallet embedded with an electronic device to track and manage items during shipping,” similar to the claimed invention and to the combination of Bastian, Langerak, Kumar, and Pickett. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the tracking devices of the combination of Bastian, Langerak, Kumar, and Pickett, to include the mesh network aspects of Linkesch, to provide communications even in locations with limited connectivity, as taught by Linkesch (see para. [0033]).
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bastian, in view of Langerak, further in view of Kumar, further in view of Pickett, and further in view of Hoffmann.
egarding claim 13, Hoffman teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Bastian, Langerak, Kumar, and Pickett:
“The method of claim 2, further comprising, within the echelon graph, including echelon nodes representing types of facilities in the supply chain and including edges between echelon nodes representing movements between the types of facilities.” Bastian teaches, in para. [0092], “FIG. 26 illustrates a map 2600 showing the location data history for several different shipment routes 2604, 2608, 2612. Each data history includes a point to mark the location reported and connects adjacent reported locations with a line to show the transit path. Dates and times are given for several reported locations along the shipment routes 2604, 2608, 2612 to provide more detailed information regarding the shipment.” The map in Bastian reads on the claimed “echelon graph.” Hoffmann teaches, in para. [0030], “At 204, a plurality of ‘location nodes’ are graphically represented on an interactive user display based on the extracted trace data. Each location node might represent, for example, a geographic location, a business, a country, or a party to a transaction associated with an item (e.g., a buyer or seller).” Hoffmann teaches, in para. [0031], “At 206, a plurality of item flow ‘edges’ are graphically represented as connecting location nodes on the interactive user display based on the extracted trace data. Each item flow edge might represent, for example, the transfer or movement from one location to another.” Hoffmann teaches, in para. [0032], “Thus, this type of ‘item flow’ view may provide a user information about the spatial flow of goods in the supply chain. Items may move from ‘read point’ (e.g., where a product code is recorded) to read point, or, in an aggregate view, from one spatial aggregation of read points (e.g., including a read point in a particular warehouse or even in a particular country) to another.” Hoffmann teaches, in para. [0033], “FIG. 3 illustrates an item flow diagram 300 
	Hoffmann describes, per its title, “supply chain event visualization,” similar to the claimed invention and to the combination of Bastian, Langerak, Kumar, and Pickett. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the map interface of the combination of Bastian, Langerak, Kumar, and Pickett, to include the node, edge, sub-node, and sub-edge aspects of Hoffman, to provide users with the ability to focus in on desired information with minimal crowding, as taught by Hoffmann (see para. [0041]).
	Regarding claim 14, the combination of Bastian, Langerak, Kumar, Pickett, and Hoffmann teaches the following limitations:
“The method of claim 13, further comprising, within the echelon map, including POI nodes each representing a POI and storing a location, a unique identifier, and statistics about history of tracker activity associated with that POI, and including edges between nodes such that an edge connecting a specific POI node and a specific echelon node indicates that the specific POI is part of the specific echelon.” Bastian teaches, in para. [0092], “FIG. 26 illustrates a map 
	Regarding claim 15, the combination of Bastian, Langerak, Kumar, Pickett, and Hoffmann teaches the following limitations:
“The method of claim 14, further comprising, within the echelon map, including shipment nodes each representing a shipment and storing an identifier of the shipment, an identifier of a tracker commissioned to the shipment, and information on when the shipment originated, and including lane traversal nodes each storing movement of a specific tracker between two POls, and including edges between nodes such that an edge between a shipment node and a lane traversal node represents a first movement leg of a shipment, and an edge between two lane traversal nodes represents later movement legs of a shipment.” Bastian teaches, in para. [0008], “In the system, the particular pallet is identified by the cell phone transceiver's International Mobile Equipment Identity (IMEI) number. Periodically, the device via the cell phone (and/or BLUETOOTH®) transceiver sends information including its IMEI number, voltage information, configuration information, and information related to the location, time, temperature and accelerometer information along with a timestamp and next expected report time.” Bastian teaches, in para. [0091], “As an example, FIG. 24 shows an example of an inventory map 2400 that displays the reported locations 2404 of different shipments. A graphical user interface introduces a toolbar 2408 that is used to choose to see more detailed information regarding individual shipments.” Bastian teaches, in para. [0092], “FIG. 26 illustrates a map 2600 showing the location data history for several different shipment routes 
	Regarding claim 16, the combination of Bastian, Langerak, Kumar, Pickett, and Hoffmann teaches the following limitations:
“The method of claim 15, further comprising analyzing, by the back end server, the echelon map to determine metrics about distribution of goods across the supply chain, average transit times between POls, and dwell times at individual POls.” Bastian teaches, in para. [0092], “FIG. 26 illustrates a map 2600 showing the location data history for several different shipment routes 2604, 2608, 2612. Each data history includes a point to mark the location reported and connects adjacent reported locations with a line to show the transit path. Dates and times are given for several reported locations along the shipment routes 2604, 2608, 
	Regarding claim 17, the combination of Bastian, Langerak, Kumar, Pickett, and Hoffmann teaches the following limitations:
“The method of claim 16, further comprising applying, by the back end server, the determined metrics to a model of the supply chain, identifying one or more shipping or routing changes which improve performance of the model, altering the supply chain to apply the identified changes, tracking effects of alterations based on echelon map metric data collected after applying the identified changes, and using the tracking metrics as feedback to refine the model.” Pickett .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes the following:
U.S. Pat. No. 8,126,767 B1 to Aldridge et al. teaches systematically applying parameter evaluation techniques to large numbers of complex segmented models used for managing and analyzing a segmented manufacturing or supply chain process. (See abstract.)
U.S. Pat. App. Pub. No. 2014/0089032 A1 to Bell teaches providing a graphical interface and application for managing assets and products in and between shipper/receiver facilities. (See abstract.)
U.S. Pat. App. Pub. No. 2017/0280350 A1 to Skaaksrud teaches a tangible wireless node-based implementation for self-adjusting a broadcast setting of a node in a wireless node network. (See abstract.)
U.S. Pat. App. Pub. No. 2018/0341911 A1 to Daoura et al. teaches autonomous cellular transceivers for data logging, tracking and managing shipments, the devices having auto-provisioning capability. (See abstract.)
U.S. Pat. App. Pub. No. 2019/0098432 A1 to Carlson et al. teaches a battery-less or intermittent battery use environments in which a node uses internal logic (e.g., circuitry and/or software) that, based at least in part on sensor information and stored information regarding the history of the node, may track events that have occurred to the node. (See abstract.)
Int’l Pub. No. WO 2018/217695 A1 to Bajaj et al. teaches supply chain management (SCM) system processing. (See abstract.)
Int’l Pub. No. WO 2019/232314 A1 to Haynes et al. teaches tracking a parcel with a tracking device. (See abstract.)
Gnimpieba, Z. David R., et al. "Using Internet of Things technologies for a collaborative supply chain: Application to tracking of pallets and containers." Procedia Computer Science 56 (2015): 550-557. teaches identification, traceability, and real-time tracking of goods in supply chains. (See Section 1. Introduction.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y. HO whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624